DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-15, in the reply filed on January 14, 2021 is acknowledged.  The traversal is on the ground(s) that “the claims of the present application would have to be searched in only a limited number of sub-classes, and their searches would significantly overlap as the claims are directed to related technical subject matter.  Moreover, because electronic searching is commonly performed, a search may be made of the relevant subclasses substantially without additional effort.”   This is not found persuasive because: 
(i) The species requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(ii) The prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As to claim 11, it is conflict with claim 10 that it depends from.  It is suggested that claim 11 should depend from claim 9, instead of claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US 2012/0083211).
As to claims 1, 9, Jeon discloses a method for determining energy efficiency of an electronic device 300 (see paragraph [0052]), comprising: determining, by processing circuitry 310 (see figure 3) of the electronic device 300, an amount of data transmitted between the electronic device 300 and a network 130 over a duration (see paragraphs [0052], [0060], [0071], [0077], [0078]), the electronic device 300 receiving wireless communication service from the network (see paragraphs [0052], [0060], [0071], [0077], [0078]); determining an energy consumption of the electronic device over the duration based on a power consumption model (see paragraphs [0052], [0060], [0077], [0078]); and calculating 
	As to claims 4, 12, Jeon discloses that the duration corresponds to one or more radio resource control connections or a pre-defined duration (see paragraphs [0077], [0078], and [0080]).
	As to claims 7, 15, Jeon discloses that the amount of data transmitted includes user data and excludes control data over the duration (see paragraph [0071]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Luo (US 2018/0049182).
As to claim 2, 10, Jeon fails to disclose periodically reporting the energy efficiency indicator to the network.  Luo discloses periodically reporting an energy efficiency indicator to a network (see paragraphs [0127], [0132]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Luo to Jeon, in order to be able to manage communications of a plurality of electronic devices within the communication network (as suggested by Luo at paragraph [0009]).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Xia (US 2015/0156714).
As to claim 8, Jeon discloses calculating the energy efficiency indicator includes calculating the energy efficiency indicator as a ratio of the amount of data transmitted over the energy consumption (see paragraph [0079]); but fails to disclose that the energy efficiency indicator is a key performance indicator of the network.  Xia discloses that energy efficiency indicator is a key performance indicator of a network (see paragraph [0003]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Xia to Jeon, in order to present a useful output of electronic device energy consumption (as suggested by Xia).
Allowable Subject Matter
Claims 5-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bu (US 7,515,926) discloses determining an energy efficiency indicator (see column 7 lines 7-18).



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN T VO/Primary Examiner, Art Unit 2646